         Case 6:20-cv-00256-MC         Document 1       Filed 02/14/20   Page 1 of 8




Cody Hoesly, OSB No. 052860
choesly@lvklaw.com
LARKINS VACURA KAYSER LLP
121 SW Morrison Street, Suite 700
Portland, OR 97204
Telephone: (503) 222-4424

Syed S. Ahmad (to be admitted pro hac vice)
sahmad@hunton.com
HUNTON ANDREWS KURTH LLP
2200 Pennsylvania Ave. NW
Washington, DC 20037
Telephone: (202) 955-1500

Rachel E. Hudgins (to be admitted pro hac vice)
rhudgins@hunton.com
HUNTON ANDREWS KURTH LLP
Bank of America Plaza, Suite 4100
600 Peachtree Street NE
Atlanta, GA 303008
Telephone: (404) 888-4100

Counsel for Plaintiffs Bliss Sequoia Insurance & Risk
Advisors, Inc. and Huggins Insurance Services, Inc.




                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION

 BLISS SEQUOIA INSURANCE & RISK
 ADVISORS, INC.; and HUGGINS
 INSURANCE SERVICES, INC.,                         Case No. 6:20-cv-00256

        Plaintiffs,
                                                   COMPLAINT FOR BREACH OF
 vs.                                               CONTRACT AND DECLARATORY
                                                   JUDGMENT
 ALLIED PROPERTY & CASUALTY
 INSURANCE COMPANY,                                (Jury Trial Demanded)

        Defendant.


COMPLAINT                                                                              Page 1
            Case 6:20-cv-00256-MC         Document 1       Filed 02/14/20    Page 2 of 8




                                     I.         INTRODUCTION

       1.      Allied Property & Casualty Insurance Company (“Allied”) has improperly refused

to provide the coverage promised under the insurance policy it issued to Bliss Sequoia Insurance

& Risk Advisors, Inc. (“Bliss”) and Huggins Insurance Services, Inc. (“Huggins”). Bliss and

Huggins are collectively referred to as “Bliss Sequoia.”

                                          II.     PARTIES

       2.      Bliss is a corporation organized under Oregon law with its principal place of

business in Oregon. It is an in-house insurance agency partner with Huggins and provides human

and social service policies, as well as general business insurance.

       3.      Huggins is a corporation organized under Oregon law with its principal place of

business in Oregon. It is a full-service insurance agency, providing home, auto, health, life, and

commercial insurance.

       4.      According to the Iowa Secretary of State’s website, Allied is a corporation

organized under Iowa law with its principal place of business in Iowa.

                             III.    JURISDICTION AND VENUE

       5.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

there is complete diversity of citizenship between Bliss Sequoia and Allied, and the amount in

controversy exceeds $75,000, exclusive of interest, attorneys’ fees, and costs.

       6.      This Court has personal jurisdiction over Allied because Allied transacts business

in Oregon, contracts to provide services in Oregon, and solicits insurance business in Oregon.

       7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2), because the events

or omissions giving rise to the claims at issue occurred in this district.




COMPLAINT                                                                                   Page 2
            Case 6:20-cv-00256-MC           Document 1   Filed 02/14/20    Page 3 of 8




                                      IV.     BACKGROUND

A.     The Underlying Claim

       8.      This insurance coverage dispute stems from claims asserted against Bliss Sequoia

in a lawsuit pending in Nevada state court (the “Underlying Claim”).

       9.      In the Underlying Claim, different parties seek to impose liability on Bliss Sequoia

because of bodily injury suffered by an individual at a water park owned and operated by

Henderson Water Park, LLC dba Cowabunga Bay Water Park (“HWP”).

       10.     Bliss Sequoia assisted HWP in securing insurance coverage for the water park’s

operations.

       11.     Plaintiffs in the Underlying Claim allege that HWP, among others, caused or

contributed to the bodily injury.

       12.     Parties to the Underlying Claim filed third-party complaints against Bliss Sequoia,

alleging Bliss Sequoia is legally obligated to pay damages because of the bodily injury. Copies of

the third-party complaints are attached as Exhibits A, B, and C.

       13.     Bliss Sequoia sought a defense and indemnification from Allied for the Underlying

Claim under an insurance policy Allied issued to Bliss Sequoia.

B.     The Allied Policy Provides Coverage for the Underlying Claim

       14.     Allied issued policy number ACP 7544842200 to Bliss Sequoia for the period of

December 30, 2014 to December 30, 2015 (the “Policy”). A copy of the Policy is attached as

Exhibit D and is bates stamped B00001 to B00131.

       15.     The CGL portion of the Policy has a $2,000,000 per occurrence limit and a

$4,000,000 general aggregate limit.




COMPLAINT                                                                                   Page 3
         Case 6:20-cv-00256-MC          Document 1       Filed 02/14/20      Page 4 of 8




       16.    The Policy contains the following provision:

              We will pay those sums up to the applicable Limit of Insurance that the
              insured becomes legally obligated to pay as damages because of “bodily
              injury” or “property damage” to which this insurance applies. We will have
              the right and duty to defend the insured against any “suit” seeking those
              damages for which there is coverage under this policy.

(B00071) (emphasis added).

       17.    The Policy defines “bodily injury” as “bodily injury, sickness or disease sustained

by a person, including death resulting from any of these at any time.” (BLISS00088).

       18.    The Policy excludes coverage as follows:

              This insurance, including any duty we have to defend “suits”, does not apply
              to:

                                                   ***

              v. Professional Services

                  “Bodily injury” or “property damage” that arises out of or is a result of
                  the rendering or, or failure to render, any professional service, treatment,
                  advise or instruction. This exclusion includes, but is not limited to, and:

                  (1) Legal, accounting, insurance, real estate, financial, advertising or
                      consulting service, advise or instruction;

                                                   ***

(B00077).

       19.    The Policy also excludes coverage as follows:

              This insurance, including any duty we have to defend “suits”, does not apply
              to:

                                                   ***

              w. Testing, Evaluation or Consulting

                  “Bodily injury” or “property damage” arising out of:

//

//

COMPLAINT                                                                                        Page 4
          Case 6:20-cv-00256-MC         Document 1       Filed 02/14/20     Page 5 of 8




                  (1) Any error, omissions, defect or deficiency:

                      (a) In any test performed, or any evaluation, consultation or advice
                          given by or on behalf of you or any insured; or

                      (b) In experimental data or the insured’s interpretation of that data.

                  (2) The reporting of or reliance upon any such test, evaluation,
                      consultation or advice.

                                                   ***

(B00078).

C.     Allied’s Wrongful Refusal to Defend and Indemnify Bliss Sequoia

       20.     Bliss Sequoia submitted the Underlying Claim to Allied, seeking coverage under

the Policy.

       21.     Under the Policy, Allied agreed to pay Bliss Sequoia any sums Bliss Sequoia

becomes legally obligated to pay as damages because of bodily injury. Allied also agreed to defend

Bliss Sequoia against any suit seeking those damages.

       22.     In the Underlying Claim, the parties allege that Bliss Sequoia is legally obligated

to pay damages because of bodily injury, and therefore, the Underlying Claim satisfies the

requirements in the Policy’s insuring agreement.

       23.     Some insurance companies limit liability coverage to damages “for ‘bodily injury’

or ‘property damage….’”.

       24.     Allied decided to not limit liability coverage in the Policy to damages “for ‘bodily

injury’ or ‘property damage….’”

//

//

//




COMPLAINT                                                                                      Page 5
         Case 6:20-cv-00256-MC          Document 1       Filed 02/14/20      Page 6 of 8




       25.    Nonetheless, Allied refused to provide Bliss Sequoia with a defense or

indemnification related to the Underlying Claim, citing, inter alia, the above-quoted Policy

provisions.

       26.    Allied’s denial and refusal to defend and indemnify Bliss Sequoia was incorrect

and unreasonable.

                                       COUNT I:
                                  DECLARATORY RELIEF

       27.    Bliss Sequoia repeats and re-alleges the allegations in the preceding paragraphs.

       28.    A justiciable controversy exists between Bliss Sequoia and Allied regarding

Allied’s duty to defend and indemnify Bliss Sequoia in the Underlying Claim.

       29.    Bliss Sequoia is entitled to a declaration that Allied is obligated to defend Bliss

Sequoia in connection with the Underlying Claim.

       30.    Bliss Sequoia is entitled to a declaration that Allied is obligated to indemnify Bliss

Sequoia in connection with the Underlying Claim.

       31.    Bliss Sequoia is entitled to recover its attorneys’ fees and costs from Allied pursuant

to ORS 742.061.

                                      COUNT II:
                                 BREACH OF CONTRACT

       32.    Bliss Sequoia repeats and re-alleges the allegations in the preceding paragraphs.

       33.    The Policy is a valid, enforceable contract between Bliss Sequoia and Allied.

       34.    Bliss Sequoia has satisfied all of the Policy’s applicable terms, conditions, and

requirements, including payment of premium.

//

//



COMPLAINT                                                                                    Page 6
            Case 6:20-cv-00256-MC          Document 1       Filed 02/14/20      Page 7 of 8




          35.    In the alternative, Allied waived any right to insist upon compliance with the

Policy’s terms, conditions, or requirements and any right to contest coverage.

          36.    Under the Policy’s terms, Allied must defend and indemnify Bliss Sequoia in

connection with the Underlying Claim.

          37.    Allied breached the Policy by denying coverage for the Underlying Claim and

refusing to acknowledge its obligation to defend Bliss Sequoia.

          38.    Allied also breached the Policy by wrongfully denying its obligation to provide

indemnification in connection with the Underlying Claim.

          39.    Bliss Sequoia has been damaged by Allied’s wrongful refusal to provide coverage

in connection with the Underlying Claim.

          40.    Allied is liable to Bliss Sequoia for damages caused by Allied’s breach of the

Policy.

          41.    Bliss Sequoia is entitled to recover its attorneys’ fees and costs from Allied pursuant

to ORS 742.061.

                                  V.      PRAYER FOR RELIEF

          Bliss Sequoia requests the Court enter judgment as follows:

                 a)     Declare that Allied has an obligation to defend Bliss Sequoia in connection

                        with the Underlying Claim;

                 b)     Declare that Allied has an obligation to indemnify Bliss Sequoia in

                        connection with the Underlying Claim;

                 c)     Award compensatory damages because of Allied’s breach of the Policy;

                 d)     Award pre-judgment and post-judgment interest at the maximum legal rate;

//

//

COMPLAINT                                                                                       Page 7
        Case 6:20-cv-00256-MC       Document 1       Filed 02/14/20   Page 8 of 8




            e)     Awards attorneys’ fees and costs under ORS 742.061; and

            f)     Award such other relief that is just and proper.

Dated: February 14, 2020            s/ Cody Hoesly
                                    Cody Hoesly, OSB No. 052860
                                    choesly@lvklaw.com
                                    LARKINS VACURA KAYSER LLP
                                    121 SW Morrison Street, Suite 700
                                    Portland, OR 97204
                                    Telephone: (503) 222-4424

                                    Syed S. Ahmad (to be admitted pro hac vice)
                                    sahmad@huntonAK.com
                                    HUNTON ANDREWS KURTH LLP
                                    2200 Pennsylvania Ave. NW
                                    Washington, DC 20037
                                    Telephone: (202) 955-1500

                                    Rachel E. Hudgins (to be admitted pro hac vice)
                                    HUNTON ANDREWS KURTH LLP
                                    Bank of America Plaza, Suite 4100
                                    600 Peachtree Street NE
                                    Atlanta, GA 303008
                                    Telephone: (404) 888-4100

                                    Counsel for Plaintiffs Bliss Sequoia Insurance & Risk
                                    Advisors, Inc. and Huggins Insurance Services, Inc.




COMPLAINT                                                                             Page 8
